      Case: 1:20-cv-01432 Document #: 37 Filed: 03/12/20 Page 1 of 1 PageID #:222




                                  UNITED STATES DISTRICT COURT
                                       Northern District of Illinois
                                       219 South Dearborn Street
                                         Chicago, Illinois 60604

Thomas G. Bruton                                                                       312-435-5670
Clerk



Date: 3/12/2020                                          Case Number: 20-cv-1432

Case Title: Sirius Computer Solutions, Inc. v.           Judge: Sharon Johnson Coleman
            Sachs

            DOCUMENT NOT IMAGED DUE TO REASON(S) CHECKED BELOW

         Sealed or restricted document. (A court order is required to view a sealed or restricted
          document.)

         Too voluminous.

         Photographs


✔         Civil bond $FRXUWRUGHULVUHTXLUHGWRYLHZDILQDQFLDOGRFXPHQW

         Criminal bond $FRXUWRUGHULVUHTXLUHGWRYLHZDILQDQFLDOGRFXPHQW

         Miscellaneous (MC) case

         Other:


To view the document, you must first obtain the case file at the Clerk’s Office. The Clerk’s
Office is open from 8:30 a.m. to 4:30p.m. Monday through Friday except for legal
holidays. To obtain a copy call the Clerk’s Office Copy Desk at 312-435-5699.




                                                         Thomas G. Bruton, Clerk

                                                         By: /s/ Roberto Perez
                                                            Deputy Clerk




Rev. 11/29/2016
